DETAILED ACTION
Response to Amendment

1.   The present application, filed on or after March 16, 2013, is being examined 
       under the first inventor to file provisions of the AIA .  

2. 
	Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.

3. Objection to claim 17 is withdrawn.
4. The 112(b) rejection to claims 4-6, 11, 14 and 20 is withdrawn.
5. A new 112(b) rejection issued to claims 3, 7, 9-15, and 18-20.

6.
Response to Arguments

Applicant’s Argument:
On pages 9-11 of the Remarks/Arguments, Applicant argues that :
- Raam fails to show that the output of the SSD device is different depending upon whether the encrypted movie is or is not associated with a tag.

Response to Argument: Examiner respectfully disagrees with the applicant’s arguments because the claimed language does not require the a post processing tag to be associated with the encrypted data, for example because of using the term “or” in the claims, however Raam substantially teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key [0279], fig. 3A-3B. so Raam teaches that after decrypting the movie, the movie will be post-processed such as decompressed and re-encrypted (i.e. the post processing result is different from the decrypted data). Raam does not teach a post-processing tag (i.e. a tag that instructs the system to perform action(s)) however Helfman substantially teaches request messages such as HTTP may include tags, wherein the tags comprise parameters and instructions, wherein the parameters and instructions may be used to perform a plurality of actions [0024-0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raam such that the invention further includes a post-processing tag. One would have been motivated to do so to perform a different processing associated with transactions stemming from various applications in a uniform and efficient method throughout the distributed system, according to a uniform policy [0004]. 


7.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 3, 7, 9-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

1)	For claims 3, 7, 10, 12-13: It is unclear how the claims perform the functions if the post-processing result may not be provided according to the claimed language (See claims 1 and 9). Examiner suggests amending the claims to resolve this issue.

2)
For claim 9: It is unclear which one of the post-processing result or the decrypted data will be provided based on the identified post-processing tag. Examiner suggests amending claim 9 to resolve this issue, for example the claim should be amended to show that the post-processing result is provided when identifying that the post-processing tag is associated with the encrypted data. 
3)
For claims 18-20: It is unclear how the claims perform the functions if the post-processing may not be performed according to the claimed language (See claim 16). Examiner suggests amending the claims to resolve this issue, for example to show that the functions of these claims will be performed when the decrypted data is associated with a post-processing tag.

8.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35   U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 8-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Raam et al. US 2015/0293858 (hereinafter Raam), in view of Helfman et al. US 2010/0005478 (hereinafter Helfman).

	Regarding claim 1 Raam teaches a storage apparatus, comprising: a memory; and an encryption core configured to: retrieve encrypted data from the memory, decrypt the encrypted data, and provide one of a post-processing result that is based on the decrypted data when the encrypted data is associated with a tag or the decrypted data when the encrypted data is unassociated with the tag, wherein the post-processing result is different from the decrypted data (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key (i.e. post-processing result is based on the decrypted data, wherein the encrypted data is not associated with a post-processing tag), and then exporting the re-encrypted movie to another entity [0279], fig. 3A-3B. A tag tracking is enabled to associate an external tag for a command received via external interfaces with an internal tag used to track the command during processing by SSD Controller [0251]). Raam does not teach a post processing tag. Helfman substantially teaches request messages such as HTTP may include tags, wherein the tags comprise parameters and instructions, wherein the parameters and instructions may be used to perform a plurality of actions [0024-0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raam such that the invention further includes a post-processing tag. One would have been motivated to do so to perform a different processing associated with transactions stemming from various applications in a uniform and efficient method throughout the distributed system, according to a uniform policy [0004]. 

Regarding claim 2 Raam as modified teaches the apparatus of claim 1, wherein the encryption core is further configured to retrieve the encrypted data from the memory in response to a command received from a host device, and provide the decrypted data to the host device when the encrypted data is unassociated with any post-processing tags (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key, and then exporting the re-encrypted movie to another entity [0279], and fig. 3A-3B).

Regarding claim 3 Raam as modified teaches the apparatus of claim 1, wherein the encryption core is further configured to obtain the post-processing result based on the decrypted data (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key (i.e. the decrypted data is an input to perform other functions such as decompressing and re-encrypting), and then exporting the re-encrypted movie to another entity [0279]).  

Regarding claim 4 Raam as modified teaches the apparatus of claim 3, wherein the encryption core is further configured to obtain the post-processing result by executing a post-processing function corresponding to the post-processing tag when the encrypted data is associated with the post processing tag, and wherein the decrypted data is an input of the post- processing function (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key, and then exporting the re-encrypted movie to another entity  [0279], and further Helfman substantially teaches request messages such as HTTP may include tags, wherein the tags comprise parameters and instructions, wherein the parameters and instructions may be used to perform a plurality of actions [0024-0025]).

Regarding claim 5 Raam as modified teaches the apparatus of claim 4, wherein the encryption core is further configured to select the post-processing function from a plurality of post-processing functions based on the post-processing tag when the encrypted data is associated with the post-processing tag (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key, and then exporting the re-encrypted movie to another entity  [0279], and further Helfman teaches request messages such as HTTP may include tags, wherein the tags comprise parameters and instructions, wherein the parameters and instructions may be used to perform a plurality of actions [0024-0025]).  

 Regarding claim 8 Raam as modified teaches the apparatus of claim 1, wherein the encryption core is further configured to retrieve the encrypted data in response to a command that includes the post-processing tag (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key, and then exporting the re-encrypted movie to another entity [0279], and further Helfman teaches request messages such as HTTP may include tags, wherein the tags comprise parameters and instructions, wherein the parameters and instructions may be used to perform a plurality of actions [0024-0025]).

In response to Claim 9: Rejected for the same reason as claim 1

Regarding claim 10 Raam as modified teaches the storage apparatus of claim 9, wherein the encryption core is further configured to receive an instruction from another device, retrieve the encrypted data from the memory based on the instruction, and provide the post-processing result to the another device based on the instruction (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key, and then exporting the re-encrypted movie to another entity  [0279], and fig. 3A-3B). 

Regarding claim 11 Raam as modified teaches the storage apparatus of claim 10, wherein when the instruction comprises the post-processing tag, the encryption core is further configured to locally store the post-processing tag (Raam teaches SSD may comprise an internal tag used to track command [0251], and further Helfman teaches Device stores delivery policy with tags [0026]).  

Regarding claim 12 Raam as modified teaches the storage apparatus of claim 9, wherein the encryption core is further configured to obtain the post-processing result by locally executing a function using the decrypted data as a parameter of the function (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key, and then exporting the re-encrypted movie to another entity [0279]).  

In response to Claim 14: Rejected for the same reason as claim 4

Regarding claim 15 Raam as modified teaches the storage apparatus of claim 9, wherein the encryption core is further configured to identify another post-processing tag associated with the encrypted data when the post-processing tag associated with the encrypted data is identified, and provide another post- processing result associated with the other post-processing tag based on the decrypted data (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key, and then exporting the re-encrypted movie to another entity [0279], fig. 3A-3B, and further Helfman teaches request messages such as HTTP may include tags, wherein the tags comprise parameters and instructions, wherein the parameters and instructions may be used to perform a plurality of actions [0024-0025]).   


9.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Raam and Helfman as mentioned above, in view of Bahgsorkhi et al. US 2017/0045927 (hereinafter Bahgsorkhi).

Regarding claim 6 Raam as modified teaches the apparatus of claim 4. Raam and Helfman do not teach recovering a state of the execution of the post-processing function following a power loss. Bahgsorkhi substantially teaches a recovery module may be configured to recover execution in response to a power failure or other interruption while executing the transaction [0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raam and Helfman such that the invention further includes recovering a state of the execution of the post-processing function following a power loss. One would have been motivated to do so to make the system more efficient and reliable, for example no need to reperform function(s) that have been performed before the power loss. 

10.

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raam and Helfman as mentioned above, in view of Bialick et al. US 6,088,802 (hereinafter Bialick).

Regarding claim 7 Raam as modified teaches the apparatus of claim 3 (Raam teaches performing a plurality of operations such as cryptographic operation on the decrypted data [0279]). Raam and Helfman do not teach obtaining the post-processing result by providing the data to a trusted device external to the storage apparatus and by obtaining the post-processing result from the trusted device based on the data. Bialick substantially teaches to provide secured data from the host computing device 201 to the portable device 202, the host computing device 201 first causes data to be transferred to the security device 203, where appropriate cryptographic operations are performed on the data. The secured data is then transferred back to the host computing device 201, which, in turn, transfers the secured data to the portable device 202 (col. 2, lin. 33-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raam and Helfman such that the invention further includes obtaining the post-processing result by providing the data to a trusted device external to the storage apparatus and by obtaining the post-processing result from the trusted device based on the data. One would have been motivated to do so for load balancing. 

Regarding claim 13 Raam as modified teaches the storage apparatus of claim 9, wherein the encryption core is further configured to provide the decrypted data to a secure device different from the storage apparatus, and obtain the post-processing result from the secure device in response to providing the decrypted data (Bialick teaches provide secured data from the host computing device 201 to the portable device 202, the host computing device 201 first causes data to be transferred to the security device 203, where appropriate cryptographic operations are performed on the data. The secured data is then transferred back to the host computing device 201, which, in turn, transfers the secured data to the portable device 202 (col. 2, lin. 33-40)).  

In response to Claim 19: Rejected for the same reason as claim 7


11.

Claims 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Raam and Helfman as mentioned above in view of Mooney et al. US 6,351,813 (hereinafter Mooney).


Regarding claim 16 Raam teaches a storage apparatus, comprising: a memory; and an encryption core configured to: retrieve encrypted data from the memory, decrypt the encrypted data, determine whether the decrypted data is associated with a tag, and post-process the decrypted data when the decrypted data is associated with the tag (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key (i.e. post-processing result is based on the decrypted data, wherein the decrypted data is not associated with a post-processing tag), and then exporting the re-encrypted movie to another entity [0279], and fig. 3A-3B. A tag tracking 113 is enabled to associate an external tag for a command received via external interfaces with an internal tag used to track the command during processing by SSD Controller [0251]). Raam does not teach a post processing tag. Helfman substantially teaches request messages such as HTTP may include tags, wherein the tags comprise parameters and instructions, wherein the parameters and instructions may be used to perform a plurality of actions [0024-0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raam such that the invention further includes a post-processing tag. One would have been motivated to do so to perform a different processing associated with transactions stemming from various applications in a uniform and efficient method throughout the distributed system, according to a uniform policy [0004]. 
Raam and Helfman do not teach the decrypted data is not post-processed when the decrypted data is unassociated with a post-processing tag. Mooney substantially teaches after performing a decryption function the software program will be terminated (col. 4, lin. 37-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raam and Helfman such that the invention further includes the decrypted data is not post-processed when the decrypted data is unassociated with a post-processing tag. One would have been motivated to do so to make the system friendlier, for example allowing the user to stop performing any post-process if no post-processing tag exist.

Regarding claim 17 Raam teaches the storage apparatus of claim 16, wherein the post-processed decrypted data associated with the post-processing tag is different from the decrypted data unassociated with the post-processing tag (Raam teaches retrieving a stored movie from a flash memory, decrypting the retrieved movie, decompressing the decrypted movie, re-encrypting the decompressed movie using an exchange encryption key, and then exporting the re-encrypted movie to another entity (i.e. performing post-processed decrypted data unassociated with post-processing tag) [0279], and further Helfman teaches tags may include information relevant to all parts of the life-cycle of the transaction, including for example compression; decompression; encryption; decryption; tunneling; security; monitoring; routing; optimization manipulations; and quality of service [0021]).

In response to Claim 18: Rejected for the same reason as claim 12
In response to Claim 20: Rejected for the same reason as claim 8




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (571)270-1474.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AYOUB ALATA/Primary Examiner, Art Unit 2494